Citation Nr: 0709207	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  

3. Entitlement to service connection for a bilateral foot 
condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1965 to December 1966 and from July 1967 to February 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. In the rating decision, the RO reopened the 
claims of service connection for hypertension and a back 
disability and then denied the claims on the merits.         

As the claims for service connection for hypertension and a 
back disability were previously denied by the RO in a rating 
decision in April 2002, the Board must determine whether new 
and material evidence has been submitted to reopen the 
claims, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).   

The Board's decision granting the veteran's application to 
reopen his claim for service connection for a back disability 
is set forth below.  The underlying issue of service 
connection for a back disability, and the issue of 
entitlement to service connection for a bilateral foot 
condition, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in April 2002, the RO denied the 
claims of service connection for hypertension and a back 
disability; after the veteran was provided notice of his 
appellate rights, he did not appeal the rating decision.      

2. The evidence received since the rating decision in April 
2002 is new and material and raises a reasonable possibility 
of substantiating the claims for service connection for 
hypertension and a back disability.  

3. The veteran's current hypertension is not related to 
service.  

CONCLUSIONS OF LAW

1. The rating decision in April 2002, denying the claims for 
service connection for hypertension and a back disability, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).     

2. The evidence received since the April 2002 rating decision 
is new and material, and the claims for service connection 
for hypertension and a back disability are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).

3. Hypertension was not incurred in or aggravated by active 
military service, and service connection for hypertension as 
a chronic disease may not be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).    


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In regard to the veteran's application to reopen the claim of 
service connection for a back disability, given that the 
claim is reopened and as the Board is requesting additional 
evidentiary development before deciding the claim on the 
merits, there is no possibility of prejudice to the veteran 
due to any defect in the VCAA notice, pertaining to either 
Kent, supra, or Dingess, supra.  

Regarding the application to reopen the claim of service 
connection for hypertension, the RO provided pre-adjudication 
VCAA notice by letter in August 2003.  The veteran was 
notified of the evidence needed to reopen the claim for 
service connection for hypertension, namely, evidence that 
was new and material, and the evidence needed to establish 
the underlying claim of service connection, namely, evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was also informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, 18 Vet. App. at 112 (38 C.F.R. § 3.159 
notice); of Kent, 20 Vet. App. at 1 (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of Dingess, 19 Vet. App. at 473 (notice of the elements of 
the claim, except for the degree of disability assignable).     

In regard to the application to reopen the claim for service 
connection for hypertension, which as explained below, is 
reopened and denied on the merits, the VCAA notice did not 
include provisions pertaining to the degree of disability.  
Despite the lack of notice as to the degree of disability 
provisions, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
matter as the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension, therefore, any question as to 
the appropriate disability rating is rendered moot.  Dingess, 
19 Vet. App. at 473.      

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical records and VA Medical Center 
(VAMC) outpatient treatment records.  The RO also afforded 
the veteran a VA examination in September 2003.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection  

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998). 

When a "chronic" condition is not noted in service, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain 
chronic disorders, including cardiovascular-renal disease to 
include hypertension, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.   

New and Material Evidence Claim - Hypertension

In a rating decision in February 1999, the RO denied the 
claim of service connection for hypertension on the basis 
that the claim was not well grounded.  After the veteran was 
notified of the adverse determination, he initiated an appeal 
by timely filing a notice of disagreement.  After the RO 
furnished the veteran a statement of the case, he did not 
perfect his appeal by filing a substantive appeal.  

In November 2000, the VCAA was enacted and eliminated the 
concept of a well-grounded claim.  Thus, in a rating decision 
in April 2002, the RO readjudicated the claim of service 
connection for hypertension and denied it on the merits.  At 
that time, the RO noted that although the veteran's service 
medical records showed that the veteran was evaluated for 
elevated blood pressure readings in 1981, no diagnosis of 
hypertension was given and there was no further treatment 
shown.  The RO concluded that the reported findings of 
hypertension almost 16 years after treatment in service were 
not sufficient to show continuity of symptomatology to 
establish an etiological connection between the in-service 
findings of elevated blood pressure readings for one week and 
the current findings of hypertension some 16 years later.  
The veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement.  
Therefore, the rating decision in April 2002 became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156.   

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the rating decision in April 2002 was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006). 

As stated above, the most recent final denial was in April 
2002.  The evidence of record at the time of the rating 
decision consisted of the veteran's service medical records 
from his second period of service from July 1967 to February 
1986 and VAMC outpatient treatment records from April 1990 to 
November 2001.  



The veteran's service medical records from his second period 
of service from July 1967 to February 1986 show that in June 
1981, during a random hypertension screening, the veteran's 
blood pressure was 150/90 and he was diagnosed with 
borderline hypertension.  The veteran's blood pressure was 
taken daily for five days in a row and he subsequently 
underwent an electrocardiogram (ECG) for labile hypertension.  
The ECG was within normal limits.  The veteran was placed on 
a diet.  In July 1981, it was reported that the veteran's 
blood pressure was 118/70.  It was also noted that the 
veteran had stopped smoking and was asymptomatic.  The 
records reflect that in March 1983, the veteran underwent an 
annual flying examination.  At that time, the examiner stated 
that the veteran had had high blood pressure for one week and 
was treated with diet and the veteran stopped smoking.  The 
examiner also reported that the veteran was currently 
asymptomatic and that there were no complications and no 
sequelae.  The veteran's heart was clinically evaluated as 
"normal."  The veteran's blood pressure readings were 
112/78 (sitting), 140/72 (recumbent), and 112/80 (standing).  
In September 1985, the veteran underwent a retirement 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had high 
or low blood pressure, the veteran responded "yes."  The 
examiner noted that the veteran had been "diagnosed as 
hypertension" and that he was "normal now."  According to 
the examiner, the veteran had been treated with diet.  The 
veteran's heart was clinically evaluated as "normal."  The 
veteran's blood pressure was 124/82 (sitting).         

VAMC outpatient treatment records, from April 1990 to 
November 2001, show that in May 1992, the veteran was 
diagnosed with probable hypertension.  It was noted that upon 
a chart review, the veteran's blood pressure range was 126-
160/82-100 since September 1991.  The records reflect that in 
June 1993, the veteran had a five day blood pressure check.  
The veteran's blood pressure readings over the five day 
period were 145/97, 144/93, 144/93, 144/83, and 144/91.  The 
assessment was hypertension.  The records also show that in 
February 2000, the veteran was treated by A.R., MD.  
According to Dr. R., the veteran had brought in some copies 
of his service medical records and had requested a letter 
stating that his hypertension was service-connected.  Dr. R. 
indicated that a review of the service medical records showed 
one-time five day blood pressure readings which showed mild 
hypertension.  According to Dr. R., many other readings 
before and after were within normal limits, and five day 
blood pressure readings on different occasions were in the 
very normal range.  Dr. R. reported that he had informed the 
veteran that he could not make a statement based on the 
aforementioned records as a one-time high reading did not 
qualify for being labeled as hypertension.  Dr. R. stated 
that the veteran may have had labile hypertension that time 
for various other reasons.  The records further reflect that 
in December 2000 it was reported that the veteran had had 
hypertensive cardiovascular disease for about 10 years.  

Evidence received since the unappealed rating decision in 
April 2002 consists of VAMC outpatient treatment records, 
from November 1998 to June 2005, an undated statement from a 
physician, and a VA examination report, dated in September 
2003.  

In March 2003, the RO received VAMC outpatient treatment 
records, from November 1998 to March 2003.  The records show 
intermittent treatment for the veteran's diagnosed 
hypertension.  

In July 2003, the RO received an undated statement from a 
physician which was written on a VA Form, 10-2577F, Security 
Prescription Form.  In the statement, the physician indicated 
that the veteran's high blood pressure as likely as not 
started during his military service.  

In August 2003, the RO received additional VAMC outpatient 
treatment records, from November 2001 to August 2003.  The 
records show intermittent treatment for the veteran's 
hypertension.  

In September 2003, the veteran underwent a VA examination.  
At that time, the examining physician noted that he had 
reviewed the veteran's claims file.  Following the physical 
examination, the diagnosis was hypertension.  The examiner 
stated that the veteran was found to have some elevated blood 
pressure readings in 1981.  According to the examiner, no 
diagnosis of hypertension was given.  The examiner reported 
that the veteran's retirement examination did not show 
hypertension and that no elevated readings were recorded in 
the interim period.  The examiner opined that it was less 
likely than not that the veteran's hypertension began in 
military service.  

In June 2005, the RO received additional VAMC outpatient 
treatment records, from August 2003 to June 2005.  The 
records show intermittent treatment for the veteran's 
hypertension.

The Board has reviewed the evidence since the rating decision 
in April 2002 and has determined that the undated physician's 
statement is "new and material."  The undated physician's 
statement is "new" in that it was not of record at the time 
of the April 2002 rating action.  Moreover, the 
aforementioned statement is "material" because it is 
probative of the issue at hand, which is whether the 
veteran's currently diagnosed hypertension is related to his 
period of active military service.  In the undated statement, 
a physician opined that the veteran's high blood pressure as 
likely as not started during his military service.  Such a 
nexus opinion was not previously of record.  Thus, the Board 
finds that the aforementioned physician's statement, which 
includes a nexus opinion not previously of record, relates to 
unestablished facts necessary to substantiate the veteran's 
claim for service connection for hypertension, and presents 
the reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim for 
service connection for hypertension is reopened.

Service Connection on the Merits - Hypertension

In view of the Board's decision above, the claim of service 
connection for hypertension must be adjudicated on a de novo 
basis without regard to the finality of the prior decision.     

The veteran contends that his currently diagnosed 
hypertension is related to his period of active military 
service.  In this regard, the Board recognizes that the 
veteran's service medical records show that in June 1981 the 
veteran had high blood pressure readings for one week and was 
diagnosed with borderline hypertension.  However, the records 
reflect that after the veteran was placed on a diet and quite 
smoking, his blood pressure readings normalized and he was 
noted to be asymptomatic, with no complications and no 
sequelae.  In addition, although the veteran underwent an ECG 
for labile hypertension, the ECG was within normal limits.  
Moreover, the remaining records, including the veteran's 
September 1985 retirement examination report, are negative 
for any findings of hypertension or any blood pressure 
readings indicative of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 note 1 (2006) (Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days; the term 
hypertension means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.).  Thus, although in the 
veteran's September 1985 retirement examination report, it 
was noted that the veteran had been "diagnosed as 
hypertension," the Board observes that the single episode of 
high blood pressure readings for one week is not sufficient 
to show that the veteran had hypertension during service.  
The diagnosis that was provided at the time of the high blood 
pressure readings was borderline hypertension.  In addition, 
in the June 1981 ECG report, although the clinical impression 
was labile hypertension, the ECG was within normal limits.  
Moreover, there is no evidence in the remaining service 
medical records of any sustained high blood pressure readings 
indicative of hypertension.  In the September 1985 retirement 
examination report, the examiner specifically noted that the 
veteran was currently normal and the veteran's heart was 
clinically evaluated as "normal."  Furthermore, the 
veteran's blood pressure was 124/82.  Therefore, where as 
here, the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. § 
3.303(b).

The first post-service evidence of hypertension is in May 
1992, over six years after the veteran's separation from the 
military.  VAMC outpatient treatment records show that in May 
1992, the veteran was diagnosed with probable hypertension.  
Additional VAMC outpatient treatment records from May 1992 to 
June 2005 show intermittent treatment for the veteran's 
diagnosed hypertension.  The Board recognizes that in 
December 2000, it was reported that the veteran had had 
hypertensive cardiovascular disease for approximately 10 
years.  However, even if the Board found that the first post-
service evidence of hypertension was in 1990, which would 
still be approximately four years after the veteran's 
separation from the military.  Moreover, the period without 
documented symptoms from 1981 to 1990 opposes, rather than 
supports, continuity of symptomatology.  

VAMC outpatient treatment records reflect that in February 
2000, Dr. A.R. provided contradictory statements regarding 
the etiology of the veteran's hypertension.  Dr. R. noted 
that a review of the veteran's service medical records showed 
one-time five day blood pressure readings which showed mild 
hypertension.  However, Dr. R. also stated that he could not 
make a statement regarding the etiology of the veteran's 
hypertension based on the veteran's service-medical records 
as a one-time high reading did not qualify for being labeled 
as hypertension.  

The Board notes that the remaining medical evidence of record 
shows that there are discrepancies in the medical opinions 
regarding the question of whether the veteran's currently 
diagnosed hypertension is related to his period of active 
military service.  In this regard, the Board observes that in 
an undated statement that was written on a VA Security 
Prescription Form, a physician indicated that the veteran's 
high blood pressure as likely as not started during his 
military service.  On the other hand, in the veteran's 
September 2003 VA examination report, the VA examiner opined 
that it was less likely than not that the veteran's 
hypertension began in military service.  

The Board does not find the opinion from the physician in the 
undated statement as to the etiology of the veteran's 
hypertension to be persuasive.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In essence, the opinion 
from the physician in the undated statement is of lesser 
value than the opinion offered by the VA examiner from the 
veteran's September 2003 VA examination for the reasons 
discussed below.

In the undated statement, the physician did not indicate 
whether or not he had reviewed the veteran's claims file, to 
include the veteran's service medical records.  In addition, 
the physician did not cite to any specific medical evidence 
which supported his conclusion.  By contrast, the VA examiner 
from the veteran's September 2003 VA examination specifically 
noted that he had reviewed the veteran's claims file.  
Moreover, the examiner recognized the in-service elevated 
blood pressure readings in 1981 and noted that no diagnosis 
of hypertension was given.  The examiner also reported that 
the veteran's retirement examination did not show 
hypertension and that no elevated readings were recorded in 
the interim period.  Thus, in light of the above, the Board 
finds the opinion from the VA examiner from the veteran's 
September 2003 VA examination more persuasive because it was 
based on a thorough review of the record, unlike the opinion 
from the physician in the undated statement.  Furthermore, it 
is clearly supported by the record (i.e., although service 
medical records show a one week period in June 1981 of high 
blood pressure readings, the remaining records, including the 
September 1985 retirement examination report, are negative 
for any findings of hypertension or any blood pressure 
readings indicative of hypertension, and the first post-
service evidence of record of hypertension is in May 1992, 
approximately six years after the veteran's discharge from 
the military).     

In this case, due consideration has been given to the 
veteran's statements that his currently diagnosed 
hypertension is related to his period of active military 
service.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  While a layperson is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran has specialized medical training so as to be 
competent to render a medical opinion.

In light of the foregoing, the Board finds that the medical 
evidence reflecting that the veteran's currently diagnosed 
hypertension was not incurred during service is more 
persuasive and of greater weight than the medical evidence 
showing that the veteran did incur such a condition as a 
result of his service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for hypertension and the benefit-of-the-
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly service connection for 
hypertension must be denied.

New and Material Evidence Claim - Back Disability   

In a rating decision in February 1999, the RO denied the 
claim of service connection for a back disability on the 
basis that the claim was not well grounded.  The veteran was 
provided notice of the decision and of his appellate rights.  
He did not file a notice of disagreement.  

In November 2000, the VCAA was enacted and eliminated the 
concept of a well-grounded claim.  Thus, in a rating decision 
in April 2002, the RO readjudicated the claim of service 
connection for a back disability and denied it on the merits.  
At that time, the RO noted that although the veteran's 
service medical records showed that in 1977, the veteran 
pulled a back muscle, the condition was acute and resolved 
without residual disability.  The veteran was provided notice 
of the decision and of his appellate rights.  He did not file 
a notice of disagreement.  Therefore, the rating decision in 
April 2002 became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.   

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the rating decision in April 2002 was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

The evidence considered in April 2002 consisted of the 
service medical records from the veteran's second period of 
service from July 1967 to February 1986, VAMC outpatient 
treatment records from April 1998 to February 1999 and from 
April 1990 to November 2001, and lay statements.  

The veteran's service medical records from his second period 
of service from July 1967 to February 1986, show that in May 
1977, the veteran was treated for complaints of low back pain 
of one day's duration.  At that time, it was noted that the 
veteran had pulled a muscle in his back with overhead work.  
The physical examination showed that the veteran had 
paralumbar spasm.  The impression was of lumbosacral strain, 
rule out herniated nucleus pulposus.  The veteran was placed 
on light duty for six days.  The records reflect that in 
September 1985 the veteran underwent a retirement 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had 
recurrent back pain, the veteran responded "yes."  The 
examiner noted that the veteran had pulled his back in the 
1970s.  The spine was clinically evaluated as "normal."  

VAMC outpatient treatment records from April 1998 to February 
1999 show that in January 1999, the veteran underwent an 
examination.  At that time, the examiner noted that the 
veteran wanted to file a claim for service connection for a 
low back sprain in service 20 years ago.  The examiner noted 
that according to the veteran, he felt like a knot was in his 
back.  The assessment was back pain.  The examiner stated 
that she had informed the veteran that she was unable to tell 
if the veteran's back pain was due to his back strain in 
service as he had had no problems until the present time.     

In November 2001, the RO received VAMC outpatient treatment 
records, from April 1990 to November 2001.  The records show 
that in January 1993 the veteran was treated for complaints 
of low back pain of one week duration.  The assessment was 
low back pain mechanical.  The records reflect that in April 
1999 the veteran was treated of complaints of pain in his 
back.  At that time, the examiner noted that according to the 
veteran, the problem had existed for the past 10 to 20 years.  
The examiner stated that the veteran had injured his back 
during service while lifting airplane parts.  The assessment 
was mechanical low back pain.     



In December 2001, the veteran submitted lay statements in 
support of his contention that he currently had a back 
disability that was related to his period active military 
service.  The lay statements consisted of statements from the 
veteran's co-workers who reported that the veteran had back 
pain.  

Evidence received subsequent to the unappealed rating 
decision in April 2002 consists of VAMC outpatient treatment 
records from November 1998 to June 2005, and a VA magnetic 
resonance imaging (MRI) report, dated in July 2004.    

In August 2003, the RO received VAMC outpatient treatment 
records, from November 1998 to August 2003.  The records 
reflect that in April 2002 it was noted that the veteran had 
complaints of chronic low back pain.  In March 2003, it was 
reported that according to the veteran, his pain medications 
were not improving his back pain.  The assessment was back 
pain.  

In August 2004, the RO received a VA MRI report, dated in 
July 2004.  The MRI revealed a disc bulge at L4-L5 and 
bilateral facet hypertrophic changes.  

In June 2005, the RO received VAMC outpatient treatment 
records from August 2003 to June 2005.  The records reflect 
that in April 2005 the veteran was treated for complaints of 
chronic low back pain.  Following the physical examination, 
the veteran was diagnosed were chronic low back pain, 
sacroiliac joint arthralgia, disk bulging at L4-L5 level, and 
distal mixed peripheral neuropathy of the lower extremities.  

The Board has reviewed the evidence since the rating decision 
in April 2002 and has determined that the July 2004 VA MRI 
report and the VAMC outpatient treatment records from August 
2003 to June 2005 are new and material.  The evidence is new 
and material because it is probative of whether the veteran 
currently suffers from a chronic back disability, the absence 
of which was the basis for the previous denial of the claim.  
The additional evidence shows that the veteran has disk 
bulging at L4-L5 and sacroiliac joint arthralgia, which was 
not previously shown, which relates to an unestablished fact 
necessary to substantiate the claim of service connection, 
that is, evidence of a chronic back disability, and presents 
a reasonable possibility of substantiating the claim.  
Accordingly, the claim for service connection for a back 
disability is reopened.  


ORDER

As new and material evidence has been submitted, the claim of 
service connection for hypertension is reopened.  On the 
merits of the reopened claim, service connection for 
hypertension is denied.  

As new and material evidence has been submitted, the claim of 
service connection for a back disability is reopened.  To 
this extent only, the appeal is granted.  


REMAND

Although the claim for service connection for a back 
disability is reopened, the Board determines that under the 
duty to assist, 38 C.F.R. § 3.159, further evidentiary 
development is required before considering the merits of the 
claim.  

In regard to the veteran's claim for a bilateral foot 
condition, the Board notes that the evidence of record is 
unclear as to whether the veteran is claiming service 
connection for a musculoskeletal condition of the feet, or 
whether he is claiming service connection for a skin 
condition of the feet, or both.  In this regard, in a VA Form 
21-4138, Statement in Support of Claim, dated in July 2003, 
the veteran filed a claim for service connection for "feet - 
1965."  Thus, it appears that the veteran was referring to 
an incident or disability involving his feet during his first 
period of active military service from January 1965 to 
December 1966.  However, the Board notes that the veteran's 
service medical records from his first period of service have 
not been associated with the claims file.  

The service medical records from his second period of service 
from July 1967 to February 1986 are negative for any 
complaints or findings of a bilateral foot condition.  
However, the records show that in the veteran's September 
1985 retirement examination, in response to the question as 
to whether the veteran had ever had or if he currently had 
foot trouble, the veteran responded "yes."  The examiner 
noted that there was a raw sore between the veteran's toes.  
The veteran's feet were clinically evaluated as "abnormal" 
and the examiner reported that the veteran had superficial 
ulcers between the fourth and fifth digits.   The diagnosis 
was tinea pedis.   

VAMC outpatient treatment records from April 1990 to November 
2001 show intermittent treatment for tinea pedis.  The 
records reflect that in November 2001 the veteran underwent a 
follow-up evaluation for numerous disorders, including tinea 
pedis.  The records also show that in June 2001 the veteran 
was treated at the podiatry clinic for an extremely painful 
left heel.  At that time, it was noted that the veteran had 
first noticed the pain about six months ago.  The assessment 
was plantar fasciitis.     

In a December 2003 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a bilateral 
foot condition.  In the rating action, the RO noted that 
there was no evidence in the veteran's service medical 
records of a bilateral foot condition.  The RO stated that 
the veteran's service medical records showed treatment for 
sores between the toes in 1970, which resolved with 
treatment.  The RO also indicated that treatment reports from 
the Central Texas VA Health Care System showed that the 
veteran had provided a history of foot swelling in 
approximately 1998 secondary to hypertensive medication.  The 
RO concluded that since the evidence did not show a foot 
condition during the veteran's military service and no 
diagnosis had been made relating any foot condition to his 
military service, his claim was denied.  The above findings 
were reiterated in a June 2004 statement of the case.  

According to 38 C.F.R. § 19.29, a statement of the case must 
be complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the evidence, a summary of the applicable laws and 
regulations with appropriate citations and a discussion of 
how such laws and 


regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.

Upon a review of the June 2004 statement of the case, 
although the RO provided the veteran with the appropriate 
laws and regulations pertaining to his service connection 
claim, the RO's actual determination of the claim is not 
clear.  Specifically, it is unclear as to whether the RO's 
denial of the veteran's claim for service connection for a 
bilateral foot condition solely encompasses a musculoskeletal 
condition of the feet, such as his currently diagnosed 
plantar fasciitis, or whether the denial encompasses both a 
musculoskeletal condition of the feet and a skin condition of 
the feet.  In this regard, although the RO noted that the 
veteran was treated "for sores between the toes in 1970," 
the RO did not address the fact that upon the veteran's 
September 1985 retirement examination, the veteran's feet 
were clinical evaluated as "abnormal" and he was diagnosed 
with tinea pedis.  The RO also did not address the fact that 
the veteran was currently receiving treatment for tinea 
pedis.  Given the deficient statement of the case, further 
development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Request the service medical records 
from the veteran's first period of service 
from January 1965 to December 1966.  If 
the records do not exist or further 
efforts to obtain the records would be 
futile provide the veteran notice in 
accordance with 38 C.F.R. § 3.159(e).

3. Ask the veteran to clarify the 
disability for which he is seeking service 
connection, that is, a musculoskeletal 
condition, such as plantar fasciitis, or 
dermatological condition, such as tinea 
pedis, or both. 

4. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran's current back 
disability, lumbar disk disease and/or 
sacroiliac joint arthralgia is at least as 
likely as not related to service. The 
claims folder should be made available to 
the examiner for review.

In formulating the medical opinion, the 
examiner is asked to comment on the 
clinical significance of the May 1977 
in-service finding of lumbosacral 
strain.  The examiner is also asked to 
comment on the fact that the post-
service medical evidence of record does 
not document a back disability until 
approximately July 2004, over 18 years 
after the veteran's retirement from 
service. 

Also, in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

5. After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues remaining on 
appeal.  If any benefit sought remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


